            19-23566-rdd                    Doc 6       Filed 09/06/19 Entered 09/07/19 00:20:13                                          Imaged
                                                        Certificate of Notice Pg 1 of 4
Information to identify the case:
Debtor
               Rockland Country Day School                                                      EIN:   13−1894019
               Name

United States Bankruptcy Court      Southern District of New York                               Date case filed for chapter:          7      8/31/19

Case number:       19−23566−rdd
Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case                                                                                                                           12/17



For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office and the office of the U.S. Trustee cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Rockland Country Day School

2. All other names used in the
   last 8 years
3. Address                                   34 Kings Highway
                                             Congers, NY 10920

4. Debtor's attorney                         Erica Feynman Aisner                                                 Contact phone 914−401−9500
                                             Kirby Aisner & Curley LLP                                            Email: eaisner@kacllp.com
   Name and address                          700 Post Road
                                             Ste. 237
                                             Scarsdale, NY 10583

5. Bankruptcy trustee                        Marianne T. O'Toole                                                  Contact phone (914) 232−1511
                                             Marianne T. O'Toole, LLC                                             Email: trustee@otoolegroup.com
   Name and address                          22 Valley Road
                                             Katonah, NY 10536

6. Bankruptcy clerk's office                 300 Quarropas Street                                                 Office Hours: Monday − Friday 8:30 AM −
                                             White Plains, NY 10601                                               5:00 PM
   Documents in this case may be
   filed at this address. You may
   inspect all records filed in this case    Clerk of the Bankruptcy Court:                                       Contact phone 914−467−7250
   at this office or online at               Vito Genna
                                                                                                                  Date: 9/4/19
   www.pacer.gov.

7. Meeting of creditors                      October 10, 2019 at 11:30 AM                                         Location:
   The debtor's representative must
   attend the meeting to be                  The meeting may be continued or adjourned to a later date. If        United States Bankruptcy Court, SDNY,
   questioned under oath. Creditors          so, the date will be on the court docket.                            300 Quarropas Street, Room TBD, White
   may attend, but are not required to                                                                            Plains, NY 10601−5008
   do so.                                    Cell phones are not permitted in the Courthouse without
                                             an Attorney Secure Pass which can be obtained at the U.S.
                                             District Court Clerk's Office.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, other than claims secured by a security
                                             interest in the principal residence, please do not file a proof of claim now.

                                             If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
                                             that you may file a proof of claim and stating the deadline.
                                             Deadline for holder(s) of a claim secured by a security interest in the      Filing deadline: 70 days after the
                                             principal residence pursuant to Rule 3002(c)(7)(A):                          order for relief is entered.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
            19-23566-rdd             Doc 6       Filed 09/06/19 Entered 09/07/19 00:20:13   Imaged
                                                 Certificate of Notice Pg 2 of 4
                                       any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case            page 1
             19-23566-rdd      Doc 6    Filed 09/06/19 Entered 09/07/19 00:20:13              Imaged
                                        Certificate of Notice Pg 3 of 4
                                       United States Bankruptcy Court
                                       Southern District of New York
In re:                                                                                  Case No. 19-23566-rdd
Rockland Country Day School                                                             Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0208-7           User:                        Page 1 of 2                   Date Rcvd: Sep 04, 2019
                               Form ID: 309C                Total Noticed: 85


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 06, 2019.
db             +Rockland Country Day School,     34 Kings Highway,    Congers, NY 10920-2253
smg            +N.Y. State Unemployment Insurance Fund,      P.O. Box 551,    Albany, NY 12201-0551
smg            +United States Attorney’s Office,     Southern District of New York,
                 Attention: Tax & Bankruptcy Unit,     86 Chambers Street, Third Floor,     New York, NY 10007-1825
7589557         ADP, LLC,    P O Box 842875,    Boston, MA 02284-2875
7589558        +Adam Weinstock & Candice Manson,     221 Old Mountain Rd,     Nyack, NY 10960-1128
7589559        +Al & Shiri Ullrich,    5 Karow Court,    Chestnut Ridge, NY 10952-4904
7589560        +All-American Engraving,    812 Bowline Drive,     Forked River, NJ 08731-3006
7589561         Allstate Information Management,     80 Beckwith Ave.,,     Paterson, NJ 07503-2804
7589562        +Ariyeh Pollak,    12 Doolin Road,    New City, NY 10956-1346
7589563        +Beckerle Lumber,    P O Box 649,    Spring Valley, NY 10977-0649
7589564        +Cambridge Network,    1601 Trapelo Rd., Ste 260,     Waltham, MA 02451-7349
7589565        +Chris & Carin Nordone,    8 Phillips Drive,     Stony Point, NY 10980-3451
7589566        +Christian & Milokssy Resto,     79 Hudson Avenue,    Haverstraw, NY 10927-1525
7589567        +Christopher Merola & Sharon Nargi,     35 Strawtown Road,     West Nyack, NY 10994-1824
7589568        +Constant Contact,    1601 Trapelo Road, Ste. 329,     Waltham, MA 02451-7357
7589569        +Daniel & Sarah Negron,    245 N. Highland Ave,     Pearl River, NY 10965-1006
7589570        +Dave & Pamela Auerbach,    1 Colt Court,     New City, NY 10956-6601
7589571        +David Endlich,    208 Coachlight Square,     Montrose, NY 10548-1251
7589572        +Electrolock,    87 Lafayette Ave,    Suffern, NY 10901-5518
7589573        +Fred & Ling Wertheimer,    7 Bittman Lane,     New City, NY 10956-2801
7589574         Great America Financial,     P O Box 660831,    Dallas, TX 75266-0831
7589575        +Heather Cosgriff,    115 River Road Road,     Grandview, NY 10960-4903
7589576         Hudson Energy Services,    P O Box 29193,     New York, NY 10087-9193
7589577         HuiBao Luo & Jianhong Xia,     Rua Sao Paulo, 103, Mor IB. Fausto Fi,,
                 Cascais 276S-160, Lisbon, Portugal 2765-
7589579        +Jamie & Allegra (Beers) Valentino,     149 Mountainview Ave,     Pearl River 10965-2703
7589580        +Jason Eaton & Lisa Fragner,     8 Grove, Street,    Apt. 1,    Tarrytown, NY 10591-4147
7589581        +Jeremy Kelman,    4 River Terrace,    Tarrytown, NY 10591-3015
7589582        +John Rogers & Beth Peritz,      12 Howell Road,    Mountain Lakes, NJ 07046-1153
7589583         Johnson Controls Fire Protection,     Dept. CH 10320,    Palatine, IL 60055-0320
7589584        +Jonathan & Michele Turk,     173 Linden St.,    Mahwah, NJ 07430-2063
7589585         Joseph & Helen Lentz,    159A Ashford Ave,     Dobbs Ferry, NY 10522
7589586        +Joseph & Jamie Charles,    429 Orchard Street,     Englewood, NJ 07631-1752
7589587        +Kaplan & Astrid Mobray,    7 Adele Road,     West Nyack, NY 10994-1901
7589588        +Kausik & Rose Basu,    P O Box 315,    Saddle River, NJ 07458-0315
7589589        +Kenneth & Tonia Driscoll,     112 Laurel Road,    New City, NY 10956-4820
7589590        +Laura Bassi,    9 Pine Tree Court,    Valley Cottage, NY 10989-1621
7589591        +Lawrence & Selya Stone,    7 Jefferson Court,     Stony Point, NY 10980-1023
7589592        +Lindabury, McCormick Estabrook & Cooper,      PO Box 2369,    Westfield, NJ 07091-2369
7589593        +Lou & Silvana Siegel,    14 Cranford Drive,     New City, NY 10956-5407
7589594        +Marc Deliz & Tania Castro,     7 The Serpentine,    New Rochelle, NY 10801-3512
7589595        +Marie Maignan,    150 W. 225th St,    Apt. 29H,    Bronx, NY 10463-5033
7589596        +Mark & Donna Quirk,    10 Hickory Drive,     Nanuet, NY 10954-1810
7589597        +Maxime Antoine & Diahann Darwood,     15 Landau Lane,    New Hempstead, NY 10977-1826
7589598        +Mercedes Nunez,    27 Lighthouse Court,    Tomkins Cove, NY 10986-1103
7589599        +Michael & Tricia Mayer,    146 Charles St,     Montgomery, NY 12549-1122
7589600       #+Michelle O’Hara,    3 Ross Avenue,    Chestntut Ridge, NY 10977-6909
7589601        +Mideline Josaphat,    14 Brookside Drive,     Pomona, NY 10970-2200
7589602        +Mystery Lusk & Marcy Flamholtz,     2 Brentwood Place,     Monroe, NY 10950-3104
7589603        +NYC Corporation Counsel,     100 Church Street, RM 5-240,     Attn: Bankruptcy Dept.,
                 New York, NY 10007-2668
7589604        +NYC Dept. of Finance,    345 Adams Street, 3rd Floor,      Brooklyn, NY 11201-3719
7589606        +Nazarro Disposal, Inc.,    441 North Route 9W,     Congers, NY 10920-1205
7589607        +Nextiva,    8800 E. Chaparral Road,,    Scottsdale, AZ 85250-2609
7589608        +Nikolay Levitsky & Oxana Dogdanov,      4 Laura Lane,    Pomona, NY 10970-2016
7589609        +Nils Guttenplan & Deanne Yaklin,     414 North Broadway,     Nyack, Ny 10960-1212
7589612        +Paul & Wendy Baker,    21 Benson Ave,    West Nyack, NY 10994-1903
7589613        +Paul Luzzi,    14 Dorothy Drive,    Spring Valley, NY 10977-1810
7589614        +Rebecca Webb,    186 Route 303,    Valley Cottage, NY 10989-2019
7589615        +Renel Raphino & Bertine Alectine,     9 S. Oak Street,     Spring Valley, NY 10977-3626
7589616        +Ruslan & Loredana Moldavskiy,     4 Long Ridge Court,    Spring Valley, NY 10977-2206
7589617        +Sakisha Toney,    825 Bounton Ave,    Bronx, NY 10473-4758
7589618        +Salvatore & Pam Poliandro,     18 Trafalgar Court,    Nanuet, NY 10954-3855
7589619        +Sandy Pierre,    10 Willow Drive,    Nanuet, NY 10954-5102
7589620        +Shaiya & Charisse Baer,    241 Hungry Hollow Road,     Chestnut Ridge, NY 10977-6111
7589622        +Shawneequa Greene,    24 Bender Road,    New City, NY 10956-7215
7589624         Suez Water New York,    Payment Center,,     Pittsburgh, PA 15250-7804
7589625         Suqun Zhou & Mihong Kang,     International Mansion 49 #301,,     Dongguan, Guangdong 52300, China
7589627        +Tamisha Harriman,    20 N. Pascack Rd,    Nanuet, NY 10954-5217
7589628        +The Hartford,    P O Box 783690,    Philadelphia, PA 19178-3690
7589629        +The Office of the Attorney General,     28 Liberty Street, 16th Floor,     New York, NY 10005-1495
7589630        +Town of Clarkstown,    Comptroller’s Office,,     10 Maple Ave.,    New City, NY 10956-5013
7589631        +Tracy Anser,    36 Avalon Gardens Dr.,    Nanuet, NY 10954-7411
                19-23566-rdd           Doc 6     Filed 09/06/19 Entered 09/07/19 00:20:13                          Imaged
                                                 Certificate of Notice Pg 4 of 4


District/off: 0208-7                  User:                              Page 2 of 2                          Date Rcvd: Sep 04, 2019
                                      Form ID: 309C                      Total Noticed: 85


7589632               Travelers,   CL Remittance Center,,   Dallas, TX 75266-0317
7589634              +Viking Termite & Pest Control,   P O Box 4070,   Warren, NJ 07059-0070
7589635              +Wei Kong & Lifeng Bai,   521 Forest Ave,   Rye, NY 10580-3438
7589636              +William Kennerly & Nicole Jenkins,   6 Village Mill,   Haverstraw, NY 10927-1061

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: eaisner@kacllp.com Sep 04 2019 19:45:17       Erica Feynman Aisner,
                 Kirby Aisner & Curley LLP,    700 Post Road,   Ste. 237,    Scarsdale, NY 10583
tr             +EDI: BMTOTOOLE Sep 04 2019 23:53:00      Marianne T. O’Toole,    Marianne T. O’Toole, LLC,
                 22 Valley Road,   Katonah, NY 10536-2106
smg             E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Sep 04 2019 19:46:12
                 New York State Tax Commission,    Bankruptcy/Special Procedures Section,     P.O. Box 5300,
                 Albany, NY 12205-0300
ust            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Sep 04 2019 19:45:58       United States Trustee,
                 Office of the United States Trustee,    U.S. Federal Office Building,
                 201 Varick Street, Room 1006,    New York, NY 10014-9449
7589578         EDI: IRS.COM Sep 04 2019 23:53:00      Internal Revenue Service,
                 Centralized Insolvency Operations,    P.O. Box 7346,   Philadelphia, PA 19101-7346
7589605         E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Sep 04 2019 19:46:12       NYS Dept. Taxation & Finance,
                 Bankruptcy/ Special Procedures Section,    P.O. Box 5300,    Albany, NY 12205-0300
7589610        +E-mail/Text: ccd@oru.com Sep 04 2019 19:45:57      O & R,    P O Box 1005,
                 Spring Valley, NY 10977-0800
7589611        +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Sep 04 2019 19:45:58
                 Office of the United States Trustee,    201 Varick Street, Ste 1006,     New York, NY 10014-9449
7589626         E-mail/Text: bankruptcynotices@tcfef.com Sep 04 2019 19:45:58       TCF Equipment,    PO Box 77077,
                 Minneapolis, MN 55480-7777
7589633        +EDI: VERIZONCOMB.COM Sep 04 2019 23:53:00      Verizon,    P O Box 15124,    Albany, NY 12212-5124
                                                                                               TOTAL: 10

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
7589621           Shawn Gordon & Ebony Piggery,   1442 Leland Ave
7589623           Stephen & Cory Cowan,   7002 Blvd. East,   Guttenberg, NY 7093
                                                                                                                    TOTALS: 2, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 4, 2019 at the address(es) listed below:
              Erica Feynman Aisner   on behalf of Debtor   Rockland Country Day School eaisner@kacllp.com,
               bleonardo@kacllp.com;5730@notices.nextchapterbk.com
              Marianne T. O’Toole   trustee@otoolegroup.com, N270@ecfcbis.com
              United States Trustee   USTPRegion02.NYECF@USDOJ.GOV
                                                                                            TOTAL: 3
